Cite as 2014 Ark. App. 379

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CR-13-714


                                               Opinion Delivered   June 18, 2014
THOMAS OLIVER MURCHISON
                                               APPEAL FROM THE GARLAND
                             APPELLANT         COUNTY CIRCUIT COURT
                                               [NO. CR-2012-245]
V.
                                               HONORABLE MARCIA R.
STATE OF ARKANSAS                              HEARNSBERGER, JUDGE

                               APPELLEE
                                               AFFIRMED



                            BILL H. WALMSLEY, Judge

       Appellant Thomas Oliver Murchison was convicted of driving while intoxicated, first

offense, by the Hot Springs District Court.1 Murchison appealed to the Garland County

Circuit Court and filed a motion to suppress evidence of his intoxication. The trial court

denied the motion and subsequently denied a motion for reconsideration of the same.

Murchison then entered a conditional plea of no contest pursuant to Arkansas Rule of

Criminal Procedure 24.3(b). On appeal to this court, Murchison argues that the trial court

erred in denying his motion to suppress because there was no probable cause to stop his

vehicle.2 We affirm.


       1
         Murchison was also charged with making an improper turn and careless driving, but
the traffic violations were nolle prossed.
       2
      When this case was first submitted, Murchison was ordered to supplement his
addendum. Murchison v. State, 2014 Ark. App. 87.
                                  Cite as 2014 Ark. App. 379

       Trooper Josh Heckel with the Arkansas State Police testified that on March 20, 2011,

at approximately 3:00 a.m., he was on patrol on Highway 70 in Hot Springs. Heckel testified

that Murchison’s vehicle was “a little distance” ahead of his patrol car and behind a couple of

other vehicles when he saw it “drift” into a turn lane near Cain Road without using a signal.

Heckel stated that his dashboard camera recorded the subsequent events. According to

Heckel, Murchison drove for about 575 feet in the turn lane and then turned left onto

Adcock Road without using a turn signal. Heckel conceded that Murchison’s failure to use

his turn signal did not impact his (Heckel’s) driving. Heckel stated that, when Murchison

turned onto Adcock Road, he did not feel like he had “enough” for a traffic stop. Heckel

followed Murchison and noted that, when Murchison turned left onto Marion Andersen

Road, he again failed to use his turn signal. In a curve around Morphew Road, Heckel saw

a portion of Murchison’s tire cross the fog line. Heckel testified that he stopped Murchison

and that, when he approached Murchison’s vehicle to obtain his driver’s license, he smelled

alcohol on Murchison’s breath. Heckel then administered three field-sobriety tests, which

Murchison failed. The evidence indicates that Murchison’s blood-alcohol content registered

.11.

       Arkansas Code Annotated section 27-51-403 (Repl. 2010) provides:

       (a) No person shall turn a vehicle from a direct course upon a highway unless and until
       the movement can be made with reasonable safety and then only after giving a clearly
       audible signal by sounding the horn if any pedestrian may be affected by the
       movement or after giving an appropriate signal in the manner provided in subsection
       (b) of this section in the event any other vehicle may be affected by the movement.

       (b) A signal of intention to change lanes or to turn right or left shall be given
       continuously during not less than the last one hundred feet traveled by the vehicle

                                              2
                                  Cite as 2014 Ark. App. 379

       before changing lanes or turning.

       (c) No person shall stop or suddenly decrease the speed of a vehicle without first giving
       an appropriate signal in the manner provided in this subchapter to the driver of any
       vehicle immediately to the rear when there is opportunity to give such signal.

       In denying Murchison’s motion to suppress, the trial court ruled from the bench that

Murchison had committed several traffic violations, any one of which constituted probable

cause for a traffic stop. The trial court specifically found that Heckel was a driver who was

affected by Murchison’s movement given that he was following Murchison’s vehicle. Relying

on our decision in Mitchell v. State, 2012 Ark. App. 128, the trial court concluded that Heckel

could have reasonably believed that a traffic violation had occurred.

       Mitchell also involved a traffic stop by Trooper Heckel. In that case, Heckel was in

front of Mitchell’s car when he saw from his rearview and side mirrors that Mitchell turned

at an intersection but did not use his turn signal. Mitchell appealed his conviction for DWI,

arguing to this court that he could not have violated any traffic law because Heckel could not

have been affected by his failure to use a turn signal given that Heckel was in front of him and

there were no other cars around. This court cited an opinion of the Arkansas Attorney

General interpreting Ark. Code Ann. § 27-51-403 to mean that other traffic must be present

before the obligation to use a turn signal arises. Op. Ark. Att’y Gen. No. 142 (2010). This

court agreed with that interpretation; however, we declined to decide whether Mitchell was

required to use a turn signal. Rather, this court held that it was a “close enough question”

whether Heckel’s vehicle may have been affected by the movement of Mitchell’s car that a

person of reasonable caution might believe that a violation of the turn-signal law had


                                               3
                                   Cite as 2014 Ark. App. 379

occurred.

       Murchison argues that none of Heckel’s observations established probable cause,

individually or collectively, because he had committed no traffic violations. In particular,

Murchison contends that he did not violate the turn-signal law when turning onto Adcock

Road because there was no oncoming traffic that might have been affected. According to

Murchison, the trial court mischaracterized evidence in finding that Heckel was a driver who

was affected by his failure to use a turn signal because Heckel specifically testified that he was

not affected, which Murchison contends distinguishes his case from the facts in Mitchell.

       In reviewing a trial court’s denial of a motion to suppress evidence, we conduct a de

novo review based on the totality of the circumstances, reviewing findings of historical facts

for clear error, giving due weight to inferences drawn by the trial court and proper deference

to the trial court’s findings, and determining whether those facts give rise to reasonable

suspicion or probable cause. Lewis v. State, 2013 Ark. App. 39. We reverse only if the trial

court’s ruling is clearly against the preponderance of the evidence. Ford v. State, 2010 Ark.

App. 795.

       In order for a police officer to make a traffic stop, he must have probable cause to

believe that the driver of the vehicle has violated a traffic law. Mosley v. State, 2009 Ark. App.

799, 370 S.W.3d 273. Probable cause is defined as facts or circumstances within a law

enforcement officer’s knowledge that are sufficient to permit a person of reasonable caution

to believe that an offense has been committed. Ford, supra. In assessing the existence of

probable cause, our review is liberal rather than strict. Id. Whether a police officer has


                                                4
                                  Cite as 2014 Ark. App. 379

probable cause to make a traffic stop does not depend on whether the driver was actually

guilty of the violation that the officer believed occurred. Mosley, supra.

       The question of the correct application and interpretation of an Arkansas statute is a

question of law, which an appellate court decides de novo. Rose v. Harbor E., Inc., 2013 Ark.

496, ___ S.W.3d ___. An appellate court is not bound by the circuit court’s decision;

however, in the absence of a showing that the circuit court erred, its interpretation will be

accepted as correct. Id.

       Section 27-51-403 provides that a violation occurs if a person makes a turn without

using an appropriate signal “in the event any other vehicle may be affected by the

movement.” The statute does not define what conditions must be present for a vehicle to be

“affected” by another vehicle’s movement. One could reasonably conclude that, given the use

of the words “may” and “in the event,” the statute refers to the potential for another vehicle

to be affected viewed from an objective standpoint. While Heckel asserted that Murchison’s

movement did not actually impede his driving, the trial court did not err in its determination.

Regardless of the correct interpretation of the statute, it is unnecessary for this court to

determine whether Murchison violated section 27-51-403 because we hold that a person of

reasonable caution could believe that a traffic offense had been committed. Mitchell, supra;

Mosley, supra.

       We cannot say that the trial court’s denial of Murchison’s motion to suppress was

clearly against the preponderance of the evidence. Our holding that there was probable cause




                                               5
                                   Cite as 2014 Ark. App. 379

for the traffic stop renders Murchison’s other points moot.3

       Affirmed.

       HARRISON and WYNNE, JJ., agree.

       Chisenhall, Nestrud & Julian, P.A., by: Jim Julian; and Brent A. Miller, for appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




       3
         To the extent that the trial court’s written order suggests that reasonable suspicion was
sufficient for this traffic stop, we note that there was no testimony that Heckel believed
Murchison might have been driving under the influence of intoxicating substances. An
appellate court can affirm if the trial court reached the right result albeit for the wrong reason.
Neal v. State, 375 Ark. 389, 291 S.W.3d 160 (2009).

                                                6